Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rivers et al. (US 20210269128 A1), hereinafter ‘Rivers.’

Consider claim 1, Rivers discloses a system for operating a watercraft (para [0049]: system 100 may be implemented to provide docking assist for … a watercraft), the system comprising: 
a camera to shoot a surrounding view of the watercraft and produce image data representing an image of the surrounding view of the watercraft (para [0120]: camera image of an area surrounding mobile structure 101; para [0072], fig. 2A); and 
a controller (para [0049], 130 of fig. 1A: controller) configured or programmed to: 
obtain the image data (para [0049], [0078]: perimeter ranging system 148); 
recognize an image representing a specific mark in the image data (para [0072]-[0073]: perimeter ranging system 148 and/or controller 130 may be configured to differentiate types of navigation hazards and/or objects; para [0108]: execute neural networks trained to recognize dock features and other navigation hazards: para [0112]: FIG. 2G shows an image captured by camera 212 of a docking area including dock 222 and watercraft 230 after processing by image analyzer 270, which includes bounding boxes and identifiers (e.g., textual names and/or ranges) associated with dock 222 and watercraft 230); and 
with reference to a control data set defining a relationship between the specific mark and watercraft operating information to operate the watercraft (para [0108]: execute neural networks trained to recognize dock features and other navigation hazards; para [0112]: dock 222 has been identified (e.g., by co-processor 270b) and highlighted with a green overlay (e.g., provided as analytics metadata by video processing IC 270a) to help a user guide mobile structure 101 into dock 222), obtain the watercraft operating information associated with the specific mark recognized in the image data (para [0171], fig. 24: plot 2410 shows a target maneuver for mobile structure 101 including a target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222 … controller demand indicators … to maneuver mobile structure 101 along target docking track 2428. Note, therefore, the docking track information and/or control signals corresponds to watercraft operating information associated with the recognized dock).

Consider claim 2, Rivers discloses the system according to claim 1, wherein the controller is further configured or programmed to execute an automated control to automatically move the watercraft using the watercraft operating information (para [0171], fig. 24: controller demand indicators 2430 indicating a controller demand (e.g., corresponding to a linear thrust for thrust controller 190) to maneuver mobile structure 101 along target docking track 2428).

Consider claim 3, Rivers discloses the system according to claim 1, wherein the controller is further configured or programmed to assist an operator to operate the watercraft using the watercraft operating information (para [0266]-[0267], fig. 33: FIG. 33 shows display view 3300 corresponding to a manual navigation mode for system 100 … maneuvering guide 3310 includes mobile structure perimeter indicator 3301 configured to indicate a perimeter of mobile structure 101, obstruction map 3316 showing various navigation hazards detected by perimeter ranging system 148, and translational and rotational thrust indicators 3322 and 3324).

Consider claim 4, Rivers discloses the system according to claim 1, wherein the watercraft operating information includes a docking position of the watercraft (para [0171], fig. 24: target docking position/orientation 2426).

Consider claim 5, Rivers discloses the system according to claim 1, wherein the watercraft operating information includes an angle of approach to a docking position of the watercraft (para [0171], fig. 24: target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222, and two waypoints 2422 2424 disposed therebetween; para [0252]: Once docking assist system 100 has established the pathway and yaw angles of a docking route, this may be displayed to the user).

Consider claim 6, Rivers discloses the system according to claim 1, wherein the watercraft operating information includes a route to a docking position of the watercraft (para [0171], fig. 24: target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222, and two waypoints 2422 2424 disposed therebetween.

Consider claim 7, Rivers discloses the system according to claim 1, wherein the watercraft operating information includes a position of a trespassing forbidden area of the watercraft (para [0072]-[0073]: Perimeter ranging system 148 may be adapted to detect navigation hazards … Navigation hazards, as used herein, may include an approaching dock or tie down post, other vehicles, floating debris, mooring lines, swimmers or water life, and/or other navigation hazards large and/or solid enough to damage mobile structure 101, for example, or that require their own safety perimeter due to regulation, safety, or other concerns.

Consider claim 8, Rivers discloses the system according to claim 1, wherein the watercraft operating information includes a position of a trailer to carry the watercraft (para [0254]: object recognition (e.g., using AI systems and techniques) may be used to identify and place mobile structure 101 dead-center over a trailer as a user drives forwards).

Consider claim 9, Rivers discloses the system according to claim 1, further comprising: 
a display (para [0055], fig. 1A: User interface 120 may be implemented as one or more of a display); wherein 
the controller is further configured or programmed to cause the display to display an image in accordance with the watercraft operating information (para [0266]-[0267], fig. 33: FIG. 33 shows display view 3300 corresponding to a manual navigation mode).

Consider claim 10, Rivers discloses the system according to claim 1, wherein the controller is further configured or programmed to: 
generate a bird's-eye view image representing the watercraft and the surrounding view of the watercraft based on the image data (para [0111]: generate a synthetic elevated view (e.g., a top-down view) while docking; para [0266]-[0267], fig. 33); and 
recognize the image representing the specific mark in the bird's-eye view image (para [0266]-[0267], fig. 33: obstruction map 3316 showing various navigation hazards detected by perimeter ranging system 148).

Consider claim 11, Rivers discloses the system according to claim 1, wherein the controller is further configured or programmed to execute a process in accordance with the watercraft operating information data (para [0047]: automatically coordinate steering actuator operations with various orientation and/or position measurements; para [0171], fig. 24: plot 2410 shows a target maneuver for mobile structure 101 including a target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222 … controller demand indicators … to maneuver mobile structure 101 along target docking track 2428).

Consider claim 12, Rivers discloses the method based on the same rationale as the system of claim 1.

Consider claim 13, Rivers discloses the watercraft based on the same rationale as the system of claim 1 and because Rivers further discloses the system implemented on a watercraft (para [0049], fig. 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484